Case 1:20-cv-02023-CRC-GGK-DLF Document 80-1 Filed 10/17/20 Page 1 of 3




       EXHIBIT A
                                                                       Page 1 of 2
     Case 1:20-cv-02023-CRC-GGK-DLF Document 80-1 Filed 10/17/20 Page 2 of 3




    Re: Thank you and question
    Wilbur Ross PII
    Mon 9/28/2020 5:12 PM
    To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>
    Cc: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; James T Christy (CENSUS/LA FED)
    <James.T.Christy@census.gov>; Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Enrique
    Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Kelley, Karen (Federal) <KKelley@doc.gov>; Steven
    Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Walsh, Michael (Federal)
    <MWalsh@doc.gov>

    Dear Ron, Thanks for the confirmation. Based on the staff recommendation I am extending
    the field operation toOctober 5. Best regards , Wilbur Ross

    Sent from my iPhone


          On Sep 28, 2020, at 4:30 PM, Ron S Jarmin (CENSUS/DEPDIR FED)
          <Ron.S.Jarmin@census.gov> wrote:



          Yes sir, we need to finish field work on 10/5 if we are to have enough time (and
          assuming all goes well) to finish the processing of the resident population,
          federally affiliated overseas and, if requested, unlawful aliens in ICE Detention
          Centers by 12/31. Other PM related outputs would be pushed to 1/11/2021.

          Thanks

          ________________________
          Ron S Jarmin, PhD., Deputy Director

          U.S. Census Bureau
          o: 301-763-1858 | m: PII
          census.gov | @uscensusbureau
          Shape your future. START HERE > 2020census.gov



          From: Wilbur Ross PII              >
          Sent: Monday, September 28, 2020 3:52 PM
          To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Albert E Fontenot
          (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; James T Christy (CENSUS/LA FED)
          <James.T.Christy@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
          <Timothy.P.Olson@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
          <Enrique.Lamas@census.gov>
          Cc: Kelley, Karen (Federal) <KKelley@doc.gov>; Steven Dillingham (CENSUS/DEPDIR FED)




https://outlook.office365.com/mail/search/id/AAMkADUzMmZjZmE2LTJkMGUtNDhiYi... 9/28/2020
                                                                       Page 2 of 2
     Case 1:20-cv-02023-CRC-GGK-DLF Document 80-1 Filed 10/17/20 Page 3 of 3


         <steven.dillingham@census.gov>; Walsh, Michael (Federal) <MWalsh@doc.gov>
         Subject: Thank you and question

         Thank you for the excellent briefing this afternoon. As I prepare to make the decision, I
         would like to make sure that I understood correctly that your team’s opinion is that if we
         stay in the field beyond October 5, we would not be able to meet the statutory deadline
         of December 31. Please confirm at your earliest convenience as I understand you would
         like to make an announcement today. Thank you again.




https://outlook.office365.com/mail/search/id/AAMkADUzMmZjZmE2LTJkMGUtNDhiYi... 9/28/2020
